Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ourmazd S. Ojan on 05/09/2022.
Claim 1: An electron beam column for a three-dimensional layering device comprising:
a first electron source that has an anisotropically-shaped first electron emitting surface, and outputs a first electron beam accelerated to a first predetermined acceleration voltage;
a second electron source that has an anisotropically-shaped second electron emitting surface, and outputs a second electron beam accelerated to a second predetermined acceleration voltage;
a first beam shape deforming element that deforms a cross-sectional shape of the first electron beam;
a second beam shape deforming element that deforms a cross-sectional shape of the second electron beam;
an electromagnetic lens that converges the first electron beam and the second electron beam; and
a deflector that adjusts irradiation positions of the first electron beam and the second electron beam, wherein
the first electron source and the second electron source are oriented such that a longitudinal direction of the first electron emitting surface of the first electron source is orthogonal to a longitudinal direction of the second electron emitting surface of the second electron source, and
a powder layer is irradiated with the first electron beam and the second electron beam simultaneously. 
Claim 2: The electron beam column for [[a]] the three-dimensional layering device according to claim 1, wherein
at least one of the first beam deforming element and the second beam deforming element:
            diverges an opening angle of a corresponding one of the first electron beam and the second electron beam in the lateral direction of a corresponding one of the first electron emitting surface and the second electron emitting surface, and converges the opening angle in the longitudinal direction of the corresponding one of the first electron emitting surface and the second electron emitting surface; or
            converges the opening angle in the lateral direction of the corresponding one of the first electron emitting surface and the second electron emitting surface, and diverges the opening angle in the longitudinal direction of the corresponding one of the first electron emitting surface and the second electron emitting surface. 
Claims 3–4 (Canceled)
Claim 5: The electron beam column for [[a]] the three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by a common deflector.
Claims 6–8 (Canceled)
Claim 9: The electron beam column for [[a]] the three-dimensional layering device according to claim 1, wherein the first electron beam and the second electron beam are deflected by different deflectors.
Claim 10: The electron beam column for [[a]] the three-dimensional layering device according to claim 1, wherein
a deflectable range of the deflector is set such that the upper limit of the deflection distance of each of the first electron beam and the second electron beam relative to its position when it is not being deflected, measured at the powder layer being irradiated, is larger than the space between the first electron beam and the second electron beam when the first electron beam and the second electron beam are not deflected.
Claims 11–16 (Canceled)
Claim 17: The electron beam column for [[a]] the three-dimensional layering device according to claim 1, wherein
the first beam deforming element and the second beam deforming element each have multipole elements arranged at multiple stages along an advancing direction of a corresponding one of the first electron beam and the second electron beam, and
each of the multipole elements of each of the first beam deforming element and the second beam deforming element forming element is formed of an electrostatic quadrupole element, a direction along which a pair of pole elements of the electrostatic quadrupole element is arranged coincides with a longitudinal direction of a corresponding one of the first electron emitting surface and the second electron emitting surface, and a direction along which the other pair of pole elements of the electrostatic quadrupole element is arranged coincides with a lateral direction of the corresponding one of the first electron emitting surface and the second electron emitting surface.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a 3D printing electron beam apparatus where there are two anisotropic electron beam emitting surfaces with the longitudinal direction of the surfaces orientated orthogonal to each other. The prior art of record also does not give any teachings on the benefit of having anisotropic electron emitting surfaces be orientated differently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761